DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Examiner Note: Applicant filed a preliminary amendment on 01/05/2022, in which Claims 1-20 have been canceled and new Claims 21-40 have been added. 
		Therefore, Claims 21-40 have been examined in this application. This communication is the first action on the merits.

Priority
3.		Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged. 

Continuation
4.		This application is a continuation of U.S. application 16/232,420 (now US Pat. No. 11,068,809 B2) filed on 12/26/2018 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

IDS Statements
5.		The 1 information disclosure statement filed on 01/12/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Claim Objections
6.		Claims 23, 31 and 33 are objected to because of the following informalities:
	(A).	Claims 23 and 33 recite the following limitation(s): “wherein generating the visual 	representation of information regarding the plurality of cloud service providers 	comprises determining a hierarchy level for individual cloud service [[provides]] of the plurality 	of cloud service providers based at least partly on the respective capabilities of the plurality of 	cloud service providers.” Examiner notes that the word “provides” is a typo and should reflect 	“providers”. Therefore, the limitation(s) in Claims 23 and 33 should read as follows: “wherein 	generating the visual representation of information regarding the plurality of cloud service 	providers comprises determining a hierarchy level for individual cloud service providers of the 	plurality of cloud service providers based at least partly on the respective capabilities of the 	plurality of cloud service providers.”
	(B).	Claim 31 recite the following limitation(s): “generate a visual representation of 	information regarding the plurality of cloud service providers based at least partly on respective 	capabilities of the plurality of cloud service [[ ]].” Examiner notes that the word “providers” is 	missing from “the plurality of cloud service.” Therefore, the limitation(s) in Claim 31 should read 	as follows: “generate a visual representation of 	information regarding the plurality of cloud 	service providers based at least partly on respective capabilities of the plurality of cloud service [[ 	]].” Therefore, the limitation(s) in Claim 31 should read as follows: “generate a visual 	representation of information regarding the plurality of cloud service providers based at 	least 	partly on respective capabilities of the plurality of cloud service providers.”
		Appropriate correction is required.

Double Patenting
7.		The nonstatutory double patenting rejection is based on a judicially created doctrine 	grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 	improper timewise extension of the “right to exclude” granted by a patent and to prevent 	possible harassment by multiple assignees. A nonstatutory double patenting rejection is 	appropriate where the conflicting claims are not identical, but at least one examined application 	claim is not patentably distinct from the reference claim(s) because the examined application 	claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 	In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 	USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 	Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 	1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 	1.321(d) may be 	used to overcome an actual or provisional rejection based on nonstatutory double patenting 	provided the reference application or patent either is shown to be commonly owned with the 	examined application, or claims an invention made as a result of activities undertaken within the 	scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 	under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 	2146 et seq. for applications not subject to examination under the first inventor to file provisions 	of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 	disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73 (b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. 	Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 	form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 	should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-	screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 	immediately upon submission. For more information about eTerminal Disclaimers, refer to 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
8.		Claims 22-40 are rejected on the ground of non-statutory double patenting as 	being unpatentable over Claims 1-15 and 17-18 of U.S. Patent #11,068,809 B2 (app 	#16/232,420) since the claims, if allowed, would improperly extend the “right to exclude” 	already granted in the patent.
Claims of the instant App. As
filed on 07/19/2021
Claims of U.S. Patent #11,068,809 B2 
date of Issuance on 07/20/2021
21
1
22
1
23
2
24
3
25
4
26
5
27
6
28
7
29
17
30
18
31
8
32
8
33
9
34
10
35
11
36
12
37
13
38
14
39
15
40
18

		The chart above maps claims of the instant application to corresponding claims of U.S. 	Patent # #11,068,809 B2 that are patentably indistinct, though not identical. 
		Although the claims at issue are not identical, they are not patentably distinct from each 	other because Independent Claim 1 of U.S. Patent # 11,068,809 B2 and Independent Claim 21 	of the instant application recite substantially similar limitations and are obvious variants of each 	other. The claims of the instant application are broader and would read on the narrower version 	of the claims in the referenced patent. 
		Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see in re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.
		Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language / limitations of the corresponding claims as being directed towards intention, non-functionally distinct language, slight various in terminology, or obvious variants of similar claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Examiner Comments regarding 35 USC § 101
9.		Claims 21-40 under 35 U.S.C. § 101 are patent eligible due to the claims not reciting a 	judicial exception under step 2a prong one according to the to January 2019 Revised Patent 	Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter 	Eligibility.  For example; the claim limitations in Independent Claims 21 and 31 recite the 	following: “automatically migrating, by the intermediary system, the at least one 	network computing task from the network to a cloud service provider of the plurality of 	cloud service providers based at least partly on an interaction with the user interface.” This is 	neither a mental process and/or certain method of organizing human activity and/or 	mathematical concept.	Here, the additional claim elements in conjunction with the claim 	limitations shown particularly in Independent Claim 21 and 31 cannot practically be performed 	in the human mind or be performed via pen to paper as a physical aid.
		Therefore, Claims 21-40 are patent eligible under step 2a prong 1 of the 35 U.S.C. 101 analysis.
		Additionally and/or alternatively, assuming arguendo, that Claims 21-40 recite a judicial exception under the “Certain Methods of Organizing Human Activities” Grouping pertaining to “managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or commercial interactions (including marketing or sales activities or behaviors or business relations), in which they do not, the claims as a whole recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
For example; these additional elements as shown (below emphasized in bold) in Independent Claims 21 and 31 include the following:
“an automated discovery subsystem comprising one or more probe computing devices, wherein the automated discovery subsystem is configured to” (see Independent Claim 31);
“determining, by an automated discovery system comprising one or more probe computing devices, computing services to be provided by a cloud service provider to perform at least one network computing task in lieu of a network performing the at least one network computing task” (see Independent Claims 21 and 31);
“identifying, by the automated discovery system, a plurality of cloud service providers for performing the at least one network computing task in lieu of the at least one network computing task being performed by the network” (see Independent Claims 21 and 31);
“determining, by the automated discovery system, dependencies between respective assets of the network performing the at least one network computing task” (see Independent Claims 21 and 31);
“determining, by an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers, one or more computing resources of the plurality of cloud service providers required to perform the at least one network computing task” (see Independent Claims 21 and 31);
“generating, by the intermediary system, a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers” (see Independent Claims 21 and 31);
“causing, by the intermediary system, presentation of the visual representation via a user interface” (see Independent Claims 21 and 31);
“automatically migrating, by the intermediary system, the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface” (see Independent Claims 21 and 31).
These additional elements (as shown above in bold which include for example; “one or more probe computing devices”, “an automated discovery subsystem”, “network”, “intermediary system”, “automatically migrating…”, “user interface” and “one or more computing resources”) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under (see MPEP § 2106.05 (a)) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under (see MPEP § 2106.05 (e)).
As additional corroboration, Examiner notes that the claims of the instant application are analogous to Example 40 Claim 1 – Adaptive Monitoring of Network Traffic Data of the “Subject Matter Eligibility Examples: Abstract Ideas” document, where it was deemed that Example 40 Claim 1 was patent eligible over step 2a prong 2 wherein “The method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.”
Therefore, alternatively, Claims 21-40 are patent eligible under step 2a prong 2 of the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 21-22, 24-32, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2013/0060933 A1) to Tung, and in view of US Patent Application (US 2013/0297802 A1) to Laribi, and in further view of (US 2013/0346619 A1) to Panuganty.
Regarding Independent Claim 21, Tung method for facilitating network external computing assistance teaches the following:
- determining, by an automated discovery system comprising one or more probe computing devices (see at least Tung: ¶ [0029-0030] & Fig. 1. Tung teaches that “the CSMS 102 actively probes the shared environment (112, 114) to collect real-time (active 126) measurements regarding service quality and service response, so that the user may model the performance of service quality 132 and service response 134 and state of the shared computing environment (e.g., determine the state of the service quality 136 and service response 138). Also “the CSMS 102 uses probes 140 to determine the state of the environment to facilitate user adjustments and preferences (e.g., using dynamic rules) to deliver services to the user. The CSMS 102 provides a system and method, using different types of measurements collected in various ways, to determine what data to store (146) and how frequently to store the data (and/or process the data), and based on analysis performed by the CSMS 102.”), computing services to be provided by a cloud service provider to perform at least one network computing task in lieu of a network performing the at least one network computing task (see at least Tung: ¶ [0042-0043]. Tung notes that the user can control their behavior and adjust resource usage efficiently and effectively (e.g., providing the user a smart meter option in a shared services environment). In this way the user decides when to initiate execution of tasks using the environment's resources, for example determining when to migrate an application, or determine when to scale an application on an increased number of nodes (e.g., instead of using one virtual machine, the user employs two or any number of virtual machines). “The service provider and user may use the CSMS 102 to optimize the service providers delivery strategy and exchanges measurements with the user, and assist the service provider and the user to adjust respective activities to meet respective SLAs. For example, the service provider may provide certain performance metrics to the user in order to inform the user, and thereby, affect the user's behavior. For example, the service provider may use the CSMS 102 to provide users with active measurements to identify when resource utilization is the most cost-effective at particular times of the day, and control agents to dynamically adjust user resource utilization throughout the environment.”)
- identifying, by the automated discovery system (see at least Tung: ¶ [0029-0030] & Fig. 1. Tung teaches that “the CSMS 102 actively probes the shared environment (112, 114) to collect real-time (active 126) measurements regarding service quality and service response, so that the user may model the performance of service quality 132 and service response 134 and state of the shared computing environment (e.g., determine the state of the service quality 136 and service response 138). Also “the CSMS 102 uses probes 140 to determine the state of the environment to facilitate user adjustments and preferences (e.g., using dynamic rules) to deliver services to the user. The CSMS 102 provides a system and method, using different types of measurements collected in various ways, to determine what data to store (146) and how frequently to store the data (and/or process the data), and based on analysis performed by the CSMS 102.”), a plurality of cloud service providers for performing the at least on network computing task in lieu of the at least one network computing task being performed by the network (see at least Tung: ¶ [0051] & ¶ [0077-0079]. Tung notes that “Service providers merely provide passive measurements the user obtains by reading existing instrumentation without perturbing the on-going activity. For example, passive measurements may be collected without perturbing workload read-off the background CPU utilization, network utilization, memory usage, a number of instances running at any time, or on-going costs. The CSMS 102 may implement four active measurements including: network delay—active; bandwidth (e.g., characterized in terms of megabits per second or mbps)—active; time to start—active; and the spot price 408—contractual. Measurements provided by a service provider (e.g., Amazon) may include CPU Utilization—Passive; Network Bytes Transmitted/Received—Passive; Memory Utilization—Passive; Bytes Read/Written—Passive; Number of instances—Passive.” See also Tung at ¶ [0077-0079]: “The CSMS 102 formulates this problem as a shortest path routing problem over a graph that at each step the CSMS 102 chooses between placing the application in the environment of provider 1 or 2. The weight of each edge is the cost or inverse quality of the application on resources of a respective provider. The dynamic rule determines which route to take, and the results from taking that route are incorporated into the decision analysis performed by the CSMS 102. The CSMS 102 may analyze multiple dynamic rule adjustments and the long-term behavior that corresponds to each of the dynamic rule adjustments, in determining which dynamic rule adjustment to make. The CSMS 102 extends the traditional control layer tool 1202 to include analysis regarding the impact of implementation time and changing the underlying conditions of the available resources expected to be used to meet the user's SLAs. For example, the user has an application with a particular resource demand and quality of service requirements. Using a traditional control layer tools that monitors underlying attributes of various service providers (e.g., a data center, Amazon cloud, and GoGrid cloud), the control layer tools identifies what resources to buy, how much resources, and from what service provider to buy the resources.”)
- determining, by the automated discovery system (see at least Tung: ¶ [0029-0030] & Fig. 1. Tung teaches that “the CSMS 102 actively probes the shared environment (112, 114) to collect real-time (active 126) measurements regarding service quality and service response, so that the user may model the performance of service quality 132 and service response 134 and state of the shared computing environment (e.g., determine the state of the service quality 136 and service response 138). Also “the CSMS 102 uses probes 140 to determine the state of the environment to facilitate user adjustments and preferences (e.g., using dynamic rules) to deliver services to the user. The CSMS 102 provides a system and method, using different types of measurements collected in various ways, to determine what data to store (146) and how frequently to store the data (and/or process the data), and based on analysis performed by the CSMS 102.”), dependencies between respective assets of the network performing the at least one network computing task (see at least Tung: ¶ [0068] & Fig. 7. Tung notes that for example, based on the decision to use zone 1 and zone 2, and the measured statistics and historical state information about zone 1 and zone 2, the expected performance based on the long-term decision to use zone 1 and zone 2 in combination is dependent on the characteristics of zone 1 and zone 2 and how zone 1 and zone 2 carryout the composite servicing. The published SLA's based on the dynamically adjusted actions. Fig. 7 shows the SLA metrics the resources of the environment may be expected to achieve, given each resource's behavior and how the user intends to use the resources (e.g., zone 1 and zone 2). Also Tung at ¶ [0080]: “Fig. 13 shows dependencies of an availability constraint, including the time to detect a failure, and the time to fix the failure (e.g., the time to fix may be considered the time to start a replica of an instance that is down to). The time to fix the failure is further dependent on the time to procure the resource and the time to setup the resource (e.g., service). A static rule may leverage a status (e.g., pulse), the CSMS 102 provides the user the option to improve 99.999% availability by implementing dynamic rules that detect a failure, procure an alternate service and setup the alternate service in advance of the failure, and or at the time of the failure. The user may augment an underlying service by replicating instances to execute concurrently so that where the service provides 99.900% availability for each of two independent instances, the user may consider the combined availability for the two independent instances to be 99.999% availability.”).
	Tung method for facilitating network external computing assistance does not teach or suggest the following:
- determining, by an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers, one or more computing resources of the plurality of cloud service providers required to perform the at least one network computing task
	Laribi however in the analogous art for facilitating network external computing assistance teaches the following:
- determining, by an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers (see at least Laribi: ¶ [0259-0260] & Fig. 7D. Laribi teaches that at Fig. 7D, an embodiment of a method for automatically scaling a number of instances of an application in a cloud environment is depicted. In brief overview of the method, at step 792, an intermediary device identifies one or more policies for scaling a number of instances of an application deployed and executing at a cloud service provider. The policies may specify metrics and thresholds for these metrics. At step 794, the intermediary device monitors the metrics of the instances of the application executing at the cloud service provider.” Also “At step 792, an intermediary device is configured to manage instances of an application provisioned and executing at one or more cloud service providers. The intermediary device may be deployed as an intermediary between multiple clients and one or more cloud service providers. The intermediary device may comprise any embodiments of the appliance described herein, including, for example, a multi-core or clustered appliance. The intermediary device may be configured with one or more cloud profiles which identify the cloud service provider. The cloud profiles may identify parameters for connecting to and/or communicating with a cloud service provider.), one or more computing resources (see at least Laribi: ¶ [0147]. Lahiri teaches “Virtual resources may include, without limitation, a plurality of virtual processors 432 a, 432 b, 432 c, and virtual disks 442 a, 442 b, 442 c (generally 442), as well as virtual resources such as virtual memory and virtual network interfaces. The plurality of virtual resources and the operating system 410 may be referred to as a virtual machine 406.”) of the plurality of cloud service providers required to perform the at least one network computing task (see at least Laribi: ¶ [0246-0247] & Fig. 7D. Lahiri notes that appliance 200 may communicate with one or more cloud service providers 716, such as the Amazon Web Services (AWS) services (717 a in FIG. 7B) including the Elastic Compute Cloud (EC2) service and other offerings provided by Amazon.com, Inc.; the vCloud services (717 b in Fig. 7B ) provided by VMWare, Inc.; the CloudStack service (717 c in FIG. 7B) provided by Citrix Systems, Inc.; or any other type and form of cloud service providers 716. Cloud service providers 716 may provide one or more physical or virtual machines 718 or other virtual or physical computing devices including virtual servers or routers to provide a hypervisor farm 720 for execution of one or more instances of application 714. “Monitoring back end services may comprise monitoring application health, server or virtual server load, latency, bandwidth usage, packet loss, round trip time, CPU utilization, memory utilization, storage utilization, number of clients, time taken to respond to a request, or any other type and form of metric. For example, in one embodiment, an appliance 200 may monitor CPU usage by a machine or server. An administrator may set a policy identifying a first threshold, such as 80%, above which additional machines may be provisioned or started or the machine may be scaled out or one or more machines may be added to the service tier. Similarly, the administrator may set a second threshold, such as 20%, below which the number of machines may be reduced or scaled in, or machines deprovisioned, shut down, suspended, or paused. In many embodiments, the appliance may execute one or more timers and check one or more metrics periodically.” See also Laribi ¶ [0228]: “ A centralized management system may perform load balancing, distribution, configuration, or other tasks to allow the nodes to operate in conjunction as a single computing system. Externally or to other devices, including servers and clients, in many embodiments, the cluster may be viewed as a single virtual appliance or computing device, albeit one with performance exceeding that of a typical individual appliance.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung method for facilitating network external computing assistance with the aforementioned teachings regarding:  determining, by an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers, one or more computing resources of the plurality of cloud service providers required to perform the at least one network computing task in view of Laribi, wherein one or more virtual servers of the intermediary device may be established and configured to load balance instances of the application at the cloud service provider or across multiple cloud service providers. The one or more virtual servers may be established and configured on a single processor, multi-core or cluster of appliances. The virtual servers may load balance the instances of application responsive to auto scaling. For example, as the number of instances of the application are provisioned and/or deprovisioned in view of the systems and methods described herein, the virtual server may adjust load balancing rotation and instances of applications available to load balance to account for the current number of instances of the application upon or after scaling and load balances the current instances according to the load balancing scheme (see Laribi: ¶ [0262]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Laribi, the results of the combination were predictable.
	Moreover, Tung / Laribi method for facilitating network external computing assistance does not teach or suggest the following:
- generating, by the intermediary system, a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers;
- causing, by the intermediary system, presentation of the visual representation via a user interface;
- automatically migrating, by the intermediary system, the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface
	Panuganty however in the analogous art for facilitating network external computing assistance teaches the following:
- generating, by the intermediary system (see at least Panuganty: ¶ [0035]. Panuganty teaches that “the management console provided by servers 115 may act as an intermediary between clients 105 and the service console provided by servers 125. For example, the management console server 115 may expose interfaces to clients 105 for setting multi-cloud management policies. Such interfaces may include user interfaces (e.g., web portals) and/or programmatic interfaces (e.g., web services, command line interfaces, console scripts, etc.). The service console provided by servers 125 may act as a backend intermediary between the management console provided by servers 115 and the provider platforms 130 a and 130 b.”), a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers (see at least Panuganty: ¶ [0082-0084] & Fig. 5. Panuganty notes an architectural view component of a multi-cloud management system, according to some embodiments. As part of the auto-discovery process and migration of virtual cloud infrastructure, a pictorial representation, called an architectural view, of the infrastructure and network topology from one or more cloud providers may be built and displayed. This detailed visual overview would be available upon completion of the auto-discovery method described above and allows a user to immediately get a topology view of the infrastructure resources like the virtual machines, storage and network details, etc. Also Panuganty at ¶ [0080]: “In step 445, a monitoring profile is automatically applied to each virtual machine. In some embodiments, a multi-cloud management system may deploy monitoring agents 270 to each virtual machine to monitor changes and/or activities associated with each machine. In exemplary embodiments, the monitoring profiles are applied to instances and/or applications associated with each virtual machine based on the services that are running on each virtual machine.”)
- causing, by the intermediary system (see at least Panuganty: ¶ [0035]. Panuganty teaches that “the management console provided by servers 115 may act as an intermediary between clients 105 and the service console provided by servers 125. For example, the management console server 115 may expose interfaces to clients 105 for setting multi-cloud management policies. Such interfaces may include user interfaces (e.g., web portals) and/or programmatic interfaces (e.g., web services, command line interfaces, console scripts, etc.). The service console provided by servers 125 may act as a backend intermediary between the management console provided by servers 115 and the provider platforms 130 a and 130 b.”), presentation of the visual representation via a user interface (see at least Panuganty: ¶ [0084] & Fig. 5. Panuganty notes In that the management console 205 is configured to generate an architectural view to be displayed on a GUI on client module 200 on client 105 via client interface 210.  Fig. 5 depicts an example of an architectural view of a secure, 3-tier application stack that may be displayed on such a GUI. Networks may be depicted in the architectural view, for example, as solid or dashed lines. In Fig. 5, secure network 502 is indicated by a solid line, and public subnet 504 a and private subnet 504 b are each indicated by a dashed-line. Computing instances and network elements may be indicated by a variety of icons. For example, Fig. 5. depicts a gateway 500, web servers 508 a-c, load balancers 506 a and 506 b, application servers 510 a and 510 b, storage 511 a and 511 b, and database server 512 as block icons. However, in some embodiments, such icons may vary across network elements, for example, by color, shape, design, image, etc.)
- automatically migrating, by the intermediary system (see at least Panuganty: ¶ [0035]. Panuganty teaches that “the management console provided by servers 115 may act as an intermediary between clients 105 and the service console provided by servers 125. For example, the management console server 115 may expose interfaces to clients 105 for setting multi-cloud management policies. Such interfaces may include user interfaces (e.g., web portals) and/or programmatic interfaces (e.g., web services, command line interfaces, console scripts, etc.). The service console provided by servers 125 may act as a backend intermediary between the management console provided by servers 115 and the provider platforms 130 a and 130 b.”), the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface (see at least Panuganty: ¶ [0052-0053] & Fig. 5. Panuganty notes that “The virtual machine auto-discovery and migration method 300 uses a unique ID (“UID”) associated with each entity to identify uniqueness and perform entity comparison. In some embodiments, when adding new providers as a part of an on-boarding process for a multi-cloud management system, the need to compare individual entities does not arise, and UIDs are populated automatically for the entities associated with the newly added providers. Also Panuganty at ¶ [0061-0063]: “Such an update may require migrating deployment data from a provider to a configuration database about new entities. The comparison may include, for example, a combination or subset of steps 330, 335, 340, 345, 350, 355, 360, and 365, as described below. The logic encompassed in the following steps may apply generally to all entities, including data centers, clusters, hosts, data stores, virtual machines, etc.” Such a situation may occur, for example, in the on-boarding process of a new client of the multi-cloud management middleware platform, where each computing instance from each provider may be new and therefore information on the new computing instance must be migrated into the multi-cloud management middleware platform. Another situation where a new UID may be discovered is when there is an action that occurs outside of the multi-cloud management middleware platform, such as a user independently adding a computing instance with a provider. As a result, in step 330, the UID will be migrated to a database, such as configuration database 235, and possibly merged with other data about the entity in step 360. In some embodiments, additional details associated with the entity corresponding to the UID will be migrated and merged to configuration database 235 in step 360.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi method for facilitating network external computing assistance with the aforementioned teachings regarding:  generating, by the intermediary system, a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers & causing, by the intermediary system, presentation of the visual representation via a user interface & automatically migrating, by the intermediary system, the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface in further view of Panuganty, wherein a service console 230 may automatically discover and migrate virtual machines. Furthermore, service console 230 may automatically profile and provision virtual machines, or instances, using the predefined templates or profiles, as described in further detail below and in Fig. 4 (see Panuganty: ¶ [0048]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Panuganty, the results of the combination were predictable.

Regarding Independent Claim 31, Tung system for facilitating network external computing assistance teaches the following:
	- an automated discovery subsystem comprising one or more probe computing devices, wherein 	the automated discovery subsystem (see at least Tung: ¶ [0029-0030] & Fig. 1. Tung teaches that 	“the CSMS 102 actively probes the shared environment (112, 114) to collect real-time (active 126) 	measurements regarding service quality and service response, so that the user may model the 	performance of service quality 132 and service response 134 and state of the shared computing 	environment (e.g., determine the state of the service quality 136 and service response 138). Also 	“the CSMS 102 uses probes 140 to determine the state of the environment to facilitate user 	adjustments and preferences (e.g., using dynamic rules) to deliver services to the user. The 	CSMS 102 provides a system and method, using different types of measurements collected in 	various ways, to determine what data to store (146) and how frequently to store the data (and/or 	process the data), and based on analysis performed by the CSMS 102.”) is configured to:
	- determine computing services to be provided by a cloud service provider to perform at least 	one network computing task in lieu of a network performing the at least one network computing 	task (see at least Tung: ¶ [0042-0043]. Tung notes that the user can control their behavior and 	adjust resource usage efficiently and effectively (e.g., providing the user a smart meter option in 	a shared services environment). In this way the user decides when to initiate execution of tasks 	using the environment's resources, for example determining when to migrate an application, or 	determine when to scale an application on an increased number of nodes (e.g., instead of using 	one virtual machine, the user employs two or any number of virtual machines). “The service 	provider and user may use the CSMS 102 to optimize the service providers delivery strategy and 	exchanges measurements with the user, and assist the service provider and the user to adjust 	respective activities to meet respective SLAs. For example, the service provider may provide certain 	performance metrics to the user in order to inform the user, and thereby, affect the user's 	behavior. For example, the service provider may use the CSMS 102 to provide users with active 	measurements to identify when resource utilization is the most cost-effective at particular times 	of the day, and control agents to dynamically adjust user resource utilization throughout the 	environment.”)
- identify a plurality of cloud service providers for performing the at least on network computing task in lieu of the at least one network computing task being performed by the network (see at least Tung: ¶ [0051] & ¶ [0077-0079]. Tung notes that “Service providers merely provide passive measurements the user obtains by reading existing instrumentation without perturbing the on-going activity. For example, passive measurements may be collected without perturbing workload read-off the background CPU utilization, network utilization, memory usage, a number of instances running at any time, or on-going costs. The CSMS 102 may implement four active measurements including: network delay—active; bandwidth (e.g., characterized in terms of megabits per second or mbps)—active; time to start—active; and the spot price 408—contractual. Measurements provided by a service provider (e.g., Amazon) may include CPU Utilization—Passive; Network Bytes Transmitted/Received—Passive; Memory Utilization—Passive; Bytes Read/Written—Passive; Number of instances—Passive.” See also Tung at ¶ [0077-0079]: “The CSMS 102 formulates this problem as a shortest path routing problem over a graph that at each step the CSMS 102 chooses between placing the application in the environment of provider 1 or 2. The weight of each edge is the cost or inverse quality of the application on resources of a respective provider. The dynamic rule determines which route to take, and the results from taking that route are incorporated into the decision analysis performed by the CSMS 102. The CSMS 102 may analyze multiple dynamic rule adjustments and the long-term behavior that corresponds to each of the dynamic rule adjustments, in determining which dynamic rule adjustment to make. The CSMS 102 extends the traditional control layer tool 1202 to include analysis regarding the impact of implementation time and changing the underlying conditions of the available resources expected to be used to meet the user's SLAs. For example, the user has an application with a particular resource demand and quality of service requirements. Using a traditional control layer tools that monitors underlying attributes of various service providers (e.g., a data center, Amazon cloud, and GoGrid cloud), the control layer tools identifies what resources to buy, how much resources, and from what service provider to buy the resources.”)
- determine dependencies between respective assets of the network performing the at least one network computing task (see at least Tung: ¶ [0068] & Fig. 7. Tung notes that for example, based on the decision to use zone 1 and zone 2, and the measured statistics and historical state information about zone 1 and zone 2, the expected performance based on the long-term decision to use zone 1 and zone 2 in combination is dependent on the characteristics of zone 1 and zone 2 and how zone 1 and zone 2 carryout the composite servicing. The published SLA's based on the dynamically adjusted actions. Fig. 7 shows the SLA metrics the resources of the environment may be expected to achieve, given each resource's behavior and how the user intends to use the resources (e.g., zone 1 and zone 2). Also Tung at ¶ [0080]: “Fig. 13 shows dependencies of an availability constraint, including the time to detect a failure, and the time to fix the failure (e.g., the time to fix may be considered the time to start a replica of an instance that is down to). The time to fix the failure is further dependent on the time to procure the resource and the time to setup the resource (e.g., service). A static rule may leverage a status (e.g., pulse), the CSMS 102 provides the user the option to improve 99.999% availability by implementing dynamic rules that detect a failure, procure an alternate service and setup the alternate service in advance of the failure, and or at the time of the failure. The user may augment an underlying service by replicating instances to execute concurrently so that where the service provides 99.900% availability for each of two independent instances, the user may consider the combined availability for the two independent instances to be 99.999% availability.”).
	Tung system for facilitating network external computing assistance does not teach or suggest the following:
- an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers, wherein the intermediary subsystem is configured to:
- determine one or more computing resources of the plurality of cloud service providers required to perform the at least one network computing task 
	Laribi however in the analogous art for facilitating network external computing assistance teaches the following:
- an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers (see at least Laribi: ¶ [0259-0260] & Fig. 7D. Laribi teaches that at Fig. 7D, an embodiment of a method for automatically scaling a number of instances of an application in a cloud environment is depicted. In brief overview of the method, at step 792, an intermediary device identifies one or more policies for scaling a number of instances of an application deployed and executing at a cloud service provider. The policies may specify metrics and thresholds for these metrics. At step 794, the intermediary device monitors the metrics of the instances of the application executing at the cloud service provider.” Also “At step 792, an intermediary device is configured to manage instances of an application provisioned and executing at one or more cloud service providers. The intermediary device may be deployed as an intermediary between multiple clients and one or more cloud service providers. The intermediary device may comprise any embodiments of the appliance described herein, including, for example, a multi-core or clustered appliance. The intermediary device may be configured with one or more cloud profiles which identify the cloud service provider. The cloud profiles may identify parameters for connecting to and/or communicating with a cloud service provider.), wherein the intermediary subsystem is configured to:
- determine one or more computing resources (see at least Laribi: ¶ [0147]. Lahiri teaches “Virtual resources may include, without limitation, a plurality of virtual processors 432 a, 432 b, 432 c, and virtual disks 442 a, 442 b, 442 c (generally 442), as well as virtual resources such as virtual memory and virtual network interfaces. The plurality of virtual resources and the operating system 410 may be referred to as a virtual machine 406.”) of the plurality of cloud service providers required to perform the at least one network computing task (see at least Laribi: ¶ [0246-0247] & Fig. 7D. Lahiri notes that appliance 200 may communicate with one or more cloud service providers 716, such as the Amazon Web Services (AWS) services (717 a in FIG. 7B) including the Elastic Compute Cloud (EC2) service and other offerings provided by Amazon.com, Inc.; the vCloud services (717 b in Fig. 7B ) provided by VMWare, Inc.; the CloudStack service (717 c in FIG. 7B) provided by Citrix Systems, Inc.; or any other type and form of cloud service providers 716. Cloud service providers 716 may provide one or more physical or virtual machines 718 or other virtual or physical computing devices including virtual servers or routers to provide a hypervisor farm 720 for execution of one or more instances of application 714. “Monitoring back end services may comprise monitoring application health, server or virtual server load, latency, bandwidth usage, packet loss, round trip time, CPU utilization, memory utilization, storage utilization, number of clients, time taken to respond to a request, or any other type and form of metric. For example, in one embodiment, an appliance 200 may monitor CPU usage by a machine or server. An administrator may set a policy identifying a first threshold, such as 80%, above which additional machines may be provisioned or started or the machine may be scaled out or one or more machines may be added to the service tier. Similarly, the administrator may set a second threshold, such as 20%, below which the number of machines may be reduced or scaled in, or machines deprovisioned, shut down, suspended, or paused. In many embodiments, the appliance may execute one or more timers and check one or more metrics periodically.” See also Laribi ¶ [0228]: “ A centralized management system may perform load balancing, distribution, configuration, or other tasks to allow the nodes to operate in conjunction as a single computing system. Externally or to other devices, including servers and clients, in many embodiments, the cluster may be viewed as a single virtual appliance or computing device, albeit one with performance exceeding that of a typical individual appliance.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung system for facilitating network external computing assistance with the aforementioned teachings regarding: an intermediary system comprising one or more intermediary computing devices operating as an intermediary between the network and the plurality of cloud service providers, wherein the intermediary subsystem is configured to: & determine one or more computing resources of the plurality of cloud service providers required to perform the at least one network computing task 
in view of Laribi, wherein one or more virtual servers of the intermediary device may be established and configured to load balance instances of the application at the cloud service provider or across multiple cloud service providers. The one or more virtual servers may be established and configured on a single processor, multi-core or cluster of appliances. The virtual servers may load balance the instances of application responsive to auto scaling. For example, as the number of instances of the application are provisioned and/or deprovisioned in view of the systems and methods described herein, the virtual server may adjust load balancing rotation and instances of applications available to load balance to account for the current number of instances of the application upon or after scaling and load balances the current instances according to the load balancing scheme (see Laribi: ¶ [0262]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Laribi, the results of the combination were predictable.
	Moreover, Tung / Laribi system for facilitating network external computing assistance does not teach or suggest the following:
- generate a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers;
- cause display of the visual representation via a user interface;
- automatically migrate the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface
	Panuganty however in the analogous art for facilitating network external computing assistance teaches the following:
- generate a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers (see at least Panuganty: ¶ [0082-0084] & Fig. 5. Panuganty notes an architectural view component of a multi-cloud management system, according to some embodiments. As part of the auto-discovery process and migration of virtual cloud infrastructure, a pictorial representation, called an architectural view, of the infrastructure and network topology from one or more cloud providers may be built and displayed. This detailed visual overview would be available upon completion of the auto-discovery method described above and allows a user to immediately get a topology view of the infrastructure resources like the virtual machines, storage and network details, etc. Also Panuganty at ¶ [0080]: “In step 445, a monitoring profile is automatically applied to each virtual machine. In some embodiments, a multi-cloud management system may deploy monitoring agents 270 to each virtual machine to monitor changes and/or activities associated with each machine. In exemplary embodiments, the monitoring profiles are applied to instances and/or applications associated with each virtual machine based on the services that are running on each virtual machine.”)
- cause display of the visual representation via a user interface (see at least Panuganty: ¶ [0084] & Fig. 5. Panuganty notes in that the management console 205 is configured to generate an architectural view to be displayed on a GUI on client module 200 on client 105 via client interface 210.  Fig. 5 depicts an example of an architectural view of a secure, 3-tier application stack that may be displayed on such a GUI. Networks may be depicted in the architectural view, for example, as solid or dashed lines. In Fig. 5, secure network 502 is indicated by a solid line, and public subnet 504 a and private subnet 504 b are each indicated by a dashed-line. Computing instances and network elements may be indicated by a variety of icons. For example, Fig. 5. depicts a gateway 500, web servers 508 a-c, load balancers 506 a and 506 b, application servers 510 a and 510 b, storage 511 a and 511 b, and database server 512 as block icons. However, in some embodiments, such icons may vary across network elements, for example, by color, shape, design, image, etc.)
- automatically migrate the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface (see at least Panuganty: ¶ [0052-0053] & Fig. 5. Panuganty notes that “The virtual machine auto-discovery and migration method 300 uses a unique ID (“UID”) associated with each entity to identify uniqueness and perform entity comparison. In some embodiments, when adding new providers as a part of an on-boarding process for a multi-cloud management system, the need to compare individual entities does not arise, and UIDs are populated automatically for the entities associated with the newly added providers. Also Panuganty at ¶ [0061-0063]: “Such an update may require migrating deployment data from a provider to a configuration database about new entities. The comparison may include, for example, a combination or subset of steps 330, 335, 340, 345, 350, 355, 360, and 365, as described below. The logic encompassed in the following steps may apply generally to all entities, including data centers, clusters, hosts, data stores, virtual machines, etc.” Such a situation may occur, for example, in the on-boarding process of a new client of the multi-cloud management middleware platform, where each computing instance from each provider may be new and therefore information on the new computing instance must be migrated into the multi-cloud management middleware platform. Another situation where a new UID may be discovered is when there is an action that occurs outside of the multi-cloud management middleware platform, such as a user independently adding a computing instance with a provider. As a result, in step 330, the UID will be migrated to a database, such as configuration database 235, and possibly merged with other data about the entity in step 360. In some embodiments, additional details associated with the entity corresponding to the UID will be migrated and merged to configuration database 235 in step 360.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi system for facilitating network external computing assistance with the aforementioned teachings regarding:  generate a visual representation of information regarding the plurality of cloud service providers based at least partly on respective capabilities of the plurality of cloud service providers & cause display of the visual representation via a user interface & automatically migrate the at least one network computing task from the network to a cloud service provider of the plurality of cloud service providers based at least partly on an interaction with the user interface in further view of Panuganty, wherein a service console 230 may automatically discover and migrate virtual machines. Furthermore, service console 230 may automatically profile and provision virtual machines, or instances, using the predefined templates or profiles, as described in further detail below and in Fig. 4 (see Panuganty: ¶ [0048]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Panuganty, the results of the combination were predictable.

Regarding Dependent Claims 22 and 32, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Panuganty further teaches the method / system for facilitating network external computing assistance comprising:
	- wherein automatically migrating the at least one network computing task from the network 	to the cloud service provider (see at least Panuganty: ¶ [0052-0053] & Fig. 3. The virtual machine 	auto-discovery and migration method 300 uses a unique ID (“UID”) associated with each entity to 	identify uniqueness and perform entity comparison. In some embodiments, when adding new 	providers as a part of an on-boarding process for a multi-cloud management system, the need to 	compare individual entities does not arise, and UIDs are populated automatically for the entities 	associated with the newly added providers.) causes a subset of computing resources of the cloud 	service provider to execute the at least one network computing task in lieu of a subset of 	computing resources of the network executing the at least one network computing task (see at 	least Panuganty: ¶ [0013-0015] & ¶ [0080]. Panuganty notes in step 445, a monitoring profile is 	automatically applied to each virtual machine. A multi-cloud management system may deploy 	monitoring agents 270 to each virtual machine to monitor changes and/or activities 	associated with each machine. In exemplary embodiments, the monitoring profiles are applied 	to instances and/or applications associated with each virtual machine based on the services 	that are running on each virtual machine. In some embodiments, the application profiles 	may be 	stored in configuration database 235. See also Panuganty at ¶ [0013-0015]: “The 	architectural view includes a topology that is displayed in a graphical user interface and depicts 	the managed entities and associated infrastructure and network elements. The service console is 	configured to migrate the full or partial topology to other resources or cloud providers based 	on user actions to the topology. The management console is configured to define a new 	application based on user actions to the topology.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi / Panuganty method / system for facilitating network external computing assistance with the aforementioned teachings regarding: wherein automatically migrating the at least one network computing task from the network to the cloud service provider causes a subset of computing resources of the cloud service provider to execute the at least one network computing task in lieu of a subset of computing resources of the network executing the at least one network computing task in further view of Panuganty, wherein a system may provide facilities for automatically migrating and updating infrastructure information data within a multi-cloud management application. Such an auto-discovery and migration system may enable operations on a user's various computing instances via a multi-cloud management system. According to some embodiments, the system may be used as a component of a multi-cloud management application as part of the on-boarding process for a client (see Panuganty: ¶ [0028]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Panuganty, the results of the combination were predictable.

Regarding Dependent Claims 24 and 34, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Panuganty further teaches the method / system for facilitating network external computing assistance comprising:
	- wherein generating the visual representation of information (see at least Panuganty: ¶ [0084] 	& Fig. 5. Panuganty notes in that the management console 205 is configured to generate an 	architectural view to be displayed on a GUI on client module 200 on client 105 via client 	interface 210.  Fig. 5 depicts an example of an architectural view of a secure, 3-tier application 	stack that may be displayed on such a GUI. Networks may be depicted in the architectural view, 	for example, as solid or dashed lines. In Fig. 5, secure network 502 is indicated by a solid line, and 	public subnet 504 a and private subnet 504 b are each indicated by a dashed-line. Computing 	instances and network elements may be indicated by a variety of icons. For example, Fig. 5. depicts 	a gateway 500, web servers 508 a-c, load balancers 506 a and 506 b, application 	servers 510 a and 510 b, storage 511 a and 511 b, and database server 512 as block icons. 	However, in some embodiments, such icons may vary across network elements, for example, by 	color, shape, design, image, etc.) regarding the plurality of cloud service providers 	comprises generating graphical and textual content associated with a particular cloud 	service 	provider of the plurality of cloud service providers (see at least 	Panuganty: Fig. 5 & ¶ [0085-	0088]. Panuganty teaches that the components depicted in the architectural view may be 	dynamic and vary depending on the discovered entity data that may be stored in configuration 	database 235. For example, if a fourth web server were to be provisioned for the 	application, 	that server would show up in the architectural view for that application. It is contemplated 	that different icons and objects relating to other discoverable entities and network 	configurations/infrastructure may be displayed in the architectural view that are not presently 	displayed in FIG. 5.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi / Panuganty method / system for facilitating network external computing assistance with the aforementioned teachings regarding: wherein generating the visual representation of information regarding the plurality of cloud service providers comprises generating graphical and textual content associated with a particular cloud service provider of the plurality of cloud service providers in further view of Panuganty, wherein a system may provide facilities for automatically migrating and updating infrastructure information data within a multi-cloud management application. Such an auto-discovery and migration system may enable operations on a user's various computing instances via a multi-cloud management system. According to some embodiments, the system may be used as a component of a multi-cloud management application as part of the on-boarding process for a client (see Panuganty: ¶ [0028]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Panuganty, the results of the combination were predictable.

Regarding Dependent Claims 25 and 35, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Tung further teaches the method / system for facilitating network external computing assistance comprising:
- further comprising identifying a preferred cloud service provider of the plurality of cloud service providers based at least partly on the preferred cloud service provider being capable of resolving a metric issue (see at least Tung: ¶ [0038] & ¶ [0046]. Tung notes that Fig. 3 shows some of the issues to balance in the interests of the service provider and the user 300. The CSMS 102 actively probes the environment for measurements of KPIs that characterize the state of cloud-based services, used to determine an accurate adjustment to operations make to meet the user's SLAs. The CSMS 102 analyzes the user's (service consumer) and service provider's perspectives. The CSMS 102 provides a way to protect operations when the underlying resources are beyond the user's control. The CSMS 102 determines what KPIs determine the "state" of the cloud and collects the appropriate measurements accordingly. The CSMS 102 provides the user the ability to characterize the state of the environment without native access to the environment. The CSMS 102 identifies computing bottlenecks and dynamically adjusts the user's resource utilization actions. The CSMS 102 identifies what actions to control using dynamic rules to make real-time adjustments.  Also Tung at ¶ [0042]: “For example, the service provider may provide certain performance metrics to the user in order to inform the user, and thereby, affect the user's behavior. For example, the service provider may use the CSMS 102 to provide users with active measurements to identify when resource utilization is the most cost-effective at particular times of the day, and control agents to dynamically adjust user resource utilization throughout the environment.” Tung at ¶ [0046]: “The CSMS 102 providing active probing, collection of real-time measurements, and dynamic rules, the CSMS 102 identifies where to perform the monitoring and leverages existing monitoring solutions (e.g., VMware, Amazon cloud watching natively) to collect the metrics, and provides an interface to one or more infrastructure management orchestration tools to implement the dynamic rules developed by the CSMS 102. The CSMS 102 locates where the monitoring and data collection most optimally should occur, how frequently to collect the data and how persistent to make the data collected, where the dynamic rules will be located and executed, and where the performance measurements will be communicated and stored.”)

Regarding Dependent Claims 26 and 36 Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Panuganty further teaches the method / system for facilitating network external computing assistance comprising:
- wherein generating the visual representation of information regarding the plurality of cloud service providers (see at least Panuganty: ¶ [0084] & Fig. 5. Panuganty notes in that the management console 205 is configured to generate an architectural view to be displayed on a GUI on client module 200 on client 105 via client interface 210.  Fig. 5 depicts an example of an architectural view of a secure, 3-tier application stack that may be displayed on such a GUI. Networks may be depicted in the architectural view, for example, as solid or dashed lines. In Fig. 5, secure network 502 is indicated by a solid line, and public subnet 504 a and private subnet 504 b are each indicated by a dashed-line. Computing instances and network elements may be indicated by a variety of icons. For example, Fig. 5. depicts a gateway 500, web servers 508 a-c, load balancers 506 a and 506 b, application servers 510 a and 510 b, storage 511 a and 511 b, and database server 512 as block icons. However, in some embodiments, such icons may vary across network elements, for example, by color, shape, design, image, etc.) comprises arranging display objects, corresponding to individual cloud service providers of the plurality of cloud service providers, within a hierarchical representation, based at least partly on whether the individual cloud service providers are identified as preferred cloud service providers (see at least Panuganty: ¶ [0085] & Fig. 5. Panuganty notes that the components depicted in the architectural view may be dynamic and vary depending on the discovered entity data that may be stored in configuration database 235. For example, if a fourth web server were to be provisioned for the application, that server would show up in the architectural view for that application. It is contemplated that different icons and objects relating to other discoverable entities and network configurations/infrastructure may be displayed in the architectural view that are not presently displayed in FIG. 5. See also Panuganty at ¶ [0093]: “The high level discovered topology depicted in the architectural view in a GUI can be further drilled down or expanded to get additional details on the resources or entities in the topology. For example, a virtual machine in the topology can be represented by a simple icon. The icon may be user-interactive, such that by clicking an icon, further details may be displayed like the CPU, memory, storage, network, firewall, etc. In some embodiments, the topology along with individual components can be user-interactive so that user can drag-and-drop to, for example, re-design a network layout, select how virtual machines are connected to hosts, or how hosts may form a cluster.” See also Panuganty at ¶ [0095]: “The selection in FIG. 7 is depicted by the dashed application selection line 700. Once a user has selected a portion, such as web server 508 a, a user may initiate one or more possible actions, including, for example, migration of the selected portion 700 from the current cloud platform (or provider) to another platform (or provider), power on, power off, modify storage, modify computing instance, clone instance, convert to image, or delete. Or, for example, the user may select an icon to be included in a new application, as described above for Fig. 6.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi / Panuganty method / system for facilitating network external computing assistance with the aforementioned teachings regarding: wherein generating the visual representation of information regarding the plurality of cloud service providers comprises arranging display objects, corresponding to individual cloud service providers of the plurality of cloud service providers, within a hierarchical representation, based at least partly on whether the individual cloud service providers are identified as preferred cloud service providers in further view of Panuganty, wherein a system may provide facilities for automatically migrating and updating infrastructure information data within a multi-cloud management application. Such an auto-discovery and migration system may enable operations on a user's various computing instances via a multi-cloud management system. According to some embodiments, the system may be used as a component of a multi-cloud management application as part of the on-boarding process for a client (see Panuganty: ¶ [0028]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Panuganty, the results of the combination were predictable.

Regarding Dependent Claims 27 and 37, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Tung further teaches the method / system for facilitating network external computing assistance comprising:
- further comprising normalizing data (see at least Tung: ¶ [0038] & ¶ [0081-0082]. Tung notes that “The CSMS 102 may use normal random variables (Gaussian random variables) to model the service capacity of the environment. Given the speed at which, and/or the frequency at which certain events occur in the environment (e.g., capacity availability changes, and/or demand changes), the CSMS 102 may use linear regression and/or a Poisson process model to determine the state characteristics of the service capacity of the environment. The time to start and/or latency may change less frequently in the environment, and the CSMS 102 may use the sample mean and the sample variance to determine state characteristics of the service response of the environment. The provider may profile the workload to assist the user to adjust the user's actions, and applications may reveal their states in order to assist profiling the workload of the environment. The CSMS 102 provides a way for user's and service providers to balance respective needs of competing applications.” See also Tung at ¶ [0081-0082]: “The CSMS 102 may determine that the time to start exhibits a normal distribution with the particular sample mean and sample variance, however the observed time to start distribution may exhibit other distribution characteristic (e.g., or some distribution such as a Poisson distribution). The CSMS 102 may use the Chernof Bound and Chebyshev Bound to calculate the state of the environment based on the moment (the sample mean and sample variance). The CSMS 102 map the time to start and/or latency to the normal distribution (although collected measurements may be mapped to another distribution). The CSMS 102 uses the collected measurements to model random variables and/or normal random variables (Gaussian random variable) that characterize the random behavior of the service capacity of the environment. The CSMS 102 uses the mean and variance of the normal random variables to identify additional properties of the collected measurements to characterize the environment.”), associated with individual cloud service providers of the plurality of cloud service providers, based at least partly on respective assets identified by the individual cloud service providers for performing the at least one network computing task (see at least Tung: ¶ [0051] & ¶ [0077-0079]. Tung notes that “Service providers merely provide passive measurements the user obtains by reading existing instrumentation without perturbing the on-going activity. For example, passive measurements may be collected without perturbing workload read-off the background CPU utilization, network utilization, memory usage, a number of instances running at any time, or on-going costs. The CSMS 102 may implement four active measurements including: network delay—active; bandwidth (e.g., characterized in terms of megabits per second or mbps)—active; time to start—active; and the spot price 408—contractual. Measurements provided by a service provider (e.g., Amazon) may include CPU Utilization—Passive; Network Bytes Transmitted/Received—Passive; Memory Utilization—Passive; Bytes Read/Written—Passive; Number of instances—Passive.” See also Tung at ¶ [0077-0079]: “The CSMS 102 formulates this problem as a shortest path routing problem over a graph that at each step the CSMS 102 chooses between placing the application in the environment of provider 1 or 2. The weight of each edge is the cost or inverse quality of the application on resources of a respective provider. The dynamic rule determines which route to take, and the results from taking that route are incorporated into the decision analysis performed by the CSMS 102. The CSMS 102 may analyze multiple dynamic rule adjustments and the long-term behavior that corresponds to each of the dynamic rule adjustments, in determining which dynamic rule adjustment to make. The CSMS 102 extends the traditional control layer tool 1202 to include analysis regarding the impact of implementation time and changing the underlying conditions of the available resources expected to be used to meet the user's SLAs. For example, the user has an application with a particular resource demand and quality of service requirements. Using a traditional control layer tools that monitors underlying attributes of various service providers (e.g., a data center, Amazon cloud, and GoGrid cloud), the control layer tools identifies what resources to buy, how much resources, and from what service provider to buy the resources.”)

Regarding Dependent Claims 28 and 38, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Tung further teaches the method / system for facilitating network external computing assistance comprising:
	- wherein determining dependencies between respective assets of the network comprises 	determining that a computing operation performed by a given set of assets could not be 	performed if a particular asset were to be excluded from the given set of assets (see at least 	Tung: ¶ [0080-0082] & Fig. 13. Tung notes that the time to start an instance varies slowly 	throughout the day (e.g., sample 30-minute granularity). Network Latency varies quickly (e.g., 	sample at 1 second granularity, once every 1 minute). Fig. 13 shows dependencies of an 	availability constraint, including the time to detect a failure, and the time to fix the failure (e.g., 	the time to fix may be considered the time to start a replica of an instance that is down to). The 	time to fix the failure is further dependent on the time to procure the resource and the time to 	setup the resource (e.g., service). A static rule may leverage a status (e.g., pulse), the 	CSMS 102 provides the user the option to improve 99.999% availability by implementing dynamic 	rules that detect a failure, procure an alternate service and setup the alternate service in 	advance of the failure, and or at the time of the failure.”)
	
Regarding Dependent Claims 29 and 39, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Independent Claims 21 and 31 above, and Tung further teaches the method / system for facilitating network external computing assistance comprising:
	- further comprising generating, by the automated discovery system, monitoring data based 	at least partly on monitoring, using a probe computing device of the one or more probe 	computing devices (see at least Tung: ¶ [0029-	0030] & Fig. 1. Tung teaches that “the 	CSMS 102 actively probes the shared environment (112, 114) to collect real-time (active 126) 	measurements regarding service quality and service response, so that the user may model the 	performance of service quality 132 and service response 134 and state of the shared computing 	environment (e.g., determine the state of the service quality 136 and service response 138). 	Also “the CSMS 102 uses probes 140 to determine the state of the environment to facilitate 	user adjustments and preferences (e.g., using dynamic rules) to deliver services to the user. The 	CSMS 102 provides a system and method, using different types of measurements 	collected in various ways, to determine what data to store (146) and how frequently to store the 	data (and/or process the data), and based on analysis performed by the CSMS 102.”), 	communications between assets of the network (see at least Tung: ¶ [0042-0043]. Tung notes 	that the user can control their behavior and adjust resource usage efficiently and effectively (e.g., 	providing the user a smart meter option in a shared services environment). In this way the user 	decides when to initiate execution of tasks using the environment's resources, for example 	determining when to migrate an application, or determine when to scale an application on an 	increased number of nodes (e.g., instead of using one virtual machine, the user employs two or 	any number of virtual machines). “The service provider and user may use the CSMS 102 to optimize 	the service providers delivery strategy and exchanges measurements with the user, and assist the 	service provider and the user to adjust respective activities to meet respective SLAs. For example, 	the service provider may provide certain performance metrics to the user in order to inform the 	user, and thereby, affect the user's behavior. For example, the service provider may use the 	CSMS 102 to provide users with active measurements to identify when resource utilization is the 	most cost-effective at particular times of the day, and control agents to dynamically adjust user 	resource utilization throughout the environment.”)

Regarding Dependent Claims 30 and 40, Tung / Laribi / Panuganty method / system for facilitating network external computing assistance teaches the limitations of Claims 21, 28, 31 and 39 above, and Tung further teaches the method / system for facilitating network external computing assistance comprising:
	- further comprising evaluating the operational relationships between assets of the network 	based at least partly on the monitoring data (see at least Tung: ¶ [0098] & Fig. 19. Tung notes 	that the CSMS 102 monitors the level of demand, and at time intervals, the rule evaluates whether 	to start a new instance, stop an instance, or do nothing. An example of a static rule is: If the user 	is above 90% utilization, start an instance. If the user is below 10% utilization, stop an instance. 	Otherwise, do nothing. In contrast, a dynamic rule accounts for the trajectory of demand growth 	and historical data to estimate whether to start an instance, stop an instance, or do nothing. If a 	rule decides to start an instance, an up arrow appears in the “scrollbar” 1910. A progress 	bar 1906 appears in the corresponding zone (1902, 1904), and once the progress bar fully loads, 	the number of apps increases by one. In contrast, if a down arrow appears in the “scrollbar” 1910, 	the count 1908 decreases by one immediately. See also Tung at Fig. 1.)

12.		Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tung / Laribi/Panuganty, and in further view of US Patent Application (US 2010/0319004 A1) to Hudson. 	Regarding Dependent Claims 23 and 33, Tung / Laribi/Panuganty method / system for facilitating network external computing assistance does not teach or suggest the following:
	- wherein generating the visual representation of information regarding the plurality of cloud service providers comprises determining a hierarchy level for individual cloud service providers of the plurality of cloud service providers based at least partly on the respective capabilities of the plurality of cloud service providers
		Hudson however in the analogous art for facilitating network external computing assistance teaches the following:
	- wherein generating the visual representation of information regarding the plurality of cloud service providers comprises determining a hierarchy level for individual cloud service providers of the plurality of cloud service providers based at least partly on the respective capabilities of the plurality of cloud service providers (see at least Hudson: ¶ [0050] & ¶ [0085]. Hudson notes that the service provider 204 can provide code 230 that specifies a level of service from a hierarchical level of services. In turn, the cloud resource manager 202 can manage execution of the code 230 and associated resources of the cloud 201 more effectively. For example, if resources become congested or off-line, the cloud resource manager 202 may make decisions based on the specified levels of service for each of a plurality of codes submitted by one or more service providers. Where congestion occurs (e.g., network bandwidth congestion), the cloud resource manager 202 may halt execution of code with the bronze level of service, which should help to maintain or enhance execution of code with a higher level of service. See also Hudson at ¶ [0085]: “As described herein, a plug-in architecture for policy modules can optionally enable third-party developers to create capabilities that extend the realm of possible policies, support features yet unforeseen and separate source code for a service from policies that may form a service level agreement for the service. With a plug-in architecture, the policy management layer 270 of FIG. 2 may include a so-called "services" interface for plug-ins where a policy module includes a plug-in interface that can be managed by a plug-in manager of the policy management layer 270.”).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tung / Laribi / Panuganty method / system for facilitating network external computing assistance with the aforementioned teachings regarding: wherein generating the visual representation of information regarding the plurality of cloud service providers comprises determining a hierarchy level for individual cloud service providers of the plurality of cloud service providers based at least partly on the respective capabilities of the plurality of cloud service providers in further view of Hudson, in order for the service provider 204 to provide code 230 that specifies a level of service from a hierarchical level of services. In turn, the cloud resource manager 202 can manage execution of the code 230 and associated resources of the cloud 201 more effectively (see Hudson: ¶ [0050]).
	Further, the claimed invention is merely a combination of old elements in a similar field for facilitating network external computing assistance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hudson, the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683